[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Countrywide Home Loans, Inc. commenced this action against Clayton Earl House and Ruby J. House to foreclose on a note and mortgage. The plaintiff has moved for summary judgment on the ground that there is no genuine issue of material fact regarding the allegations of the complaint.1 In support of its motion, the plaintiff has submitted affidavits which establish defendants have failed to pay monthly installments of principal and interest since June of 1997.
The defendants oppose the motion on the ground that they attempted to pay a monthly installment in June of 1997, but the plaintiff returned the defendants' check. This contention might have some validity if the defendants reasonably believed that it would have been futile to continue tendering monthly installments. See Bankers Trust Co. v. Mednick, Superior Court, judicial district of New Haven at Meriden, Docket No. 254012 (November 2, 1998, Beach, J.). The evidence submitted by the parties, however, reveals that subsequent attempts to make payments would not have been futile.
The defendants' payment was refused because the check did not contain sufficient information to enable the plaintiff to identify the proper loan account. The plaintiff would have readily accepted the June payment and any subsequent payment if the defendants had simply provided information that identified the loan such as the loan number. Thus, even if the defendants evidence is considered, the plaintiff would still be entitled to judgment as a matter of law.2
The plaintiff's motion is, accordingly, granted.
Moraghan, J.